479 F.2d 1043
RALSTON PURINA COMPANY, Plaintiff-Appellant,v.UNITED RICE MILLING PRODUCTS COMPANY, INC., Defendant-Appellee.
No. 73-1487 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 19, 1973.

J. R. Schmidt, John D. Kopfler, Hammond, La., for plaintiff-appellant.
Nathan T. Gisclair, Jr., Stanley Mc-Dermott, Jr., New Orleans, La., for defendant-appellee.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment of the District Court finding that appellant, Ralston Purina Company, was not entitled to damages for an alleged breach of contract by appellee, United Rice Milling Products Company, Inc. We hold that the District Court did not err in finding (1) that the contracts being sued upon did not come into existence because an essential condition was not fulfilled, and (2) that appellant had received adequate notice of appellee's intention not to perform.  We also hold that the District Court did not err in not applying the doctrine of equitable estoppel.  See Muhleisen v. Allstate Ins. Co., 203 So.2d 847 (La.Ct.App.1967).


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, 5 Cir. 1970, 431 F.2d 409, Part I